                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          ED CV 19-2180 FMO (SHKx)                            Date     December 9, 2019
 Title             Guadalupe Bores v. Lime Crime, Inc.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
                Cheryl Wynn                               None                          None
                Deputy Clerk                    Court Reporter / Recorder              Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Remand

       On November 12, 2019, defendant Lime Crime, Inc. (“defendant”) removed this action.
(See Dkt. 1, Notice of Removal). Defendant, however, failed to comply with the procedures for
removal. See 28 U.S.C. § 1446(a) (“A defendant or defendants desiring to remove any civil action
from a State court shall file in the district court of the United States for the district and division
within which such action is pending a notice of removal signed pursuant to Rule 11 of the Federal
Rules of Civil Procedure and containing a short and plain statement of the grounds for removal,
together with a copy of all process, pleadings, and orders served upon such defendant or
defendants in such action.”). Specifically, defendant did not file a copy of the state-court
complaint with its Notice of Removal. (See, generally, Dkt.). Without the complaint, the court
cannot determine whether the removal was proper. Accordingly, IT IS ORDERED THAT:

      1. Defendant shall no later than December 12, 2019, file a copy of all process, pleadings,
and orders served upon such defendant or defendants in such action prior to removal.

        2. Defendant is admonished that failure to file the above documents by the December 12,
2019, deadline shall result in the remand of this action for failure to comply with a court order and
failure to prosecute. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30,
82 S.Ct. 1386, 1388 (1962).




                                                                                  00     :     00
                                                         Initials of Preparer          cw


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
